UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4257


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAVID OTERO-CAMPOS,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:08-cr-00027-RLV-DCK-3)


Submitted:   March 30, 2011                 Decided:   April 19, 2011


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Ross H. Richardson, Assistant
Federal Defender, Charlotte, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David           Otero-Campos            appeals           his     conviction           and

151-month          sentence          after    pleading          guilty     pursuant        to    a    plea

agreement to one count of conspiracy to distribute and possess

with intent to distribute cocaine, in violation of 21 U.S.C.

§§ 841(b)(1)(A), 846 (2006), and one count of possession with

intent        to     distribute             cocaine       and     aiding       and    abetting,        in

violation          of     18       U.S.C.    § 2     (2006),       21    U.S.C.       §§     841(a)(1),

841(b)(1)(A) (2006).                   Otero-Campos’s sole assertion on appeal is

that the district court violated his due process rights when it

enhanced       his        sentence          based     on    evidence        he       asserts       lacked

sufficient indicia of reliability.                          Finding no error, we affirm.

               This          court      reviews        the        district       court’s         factual

findings       for        clear      error     and    its       legal    conclusions          de     novo.

United States v. Chacon, 533 F.3d 250, 253 (4th Cir. 2008).                                            The

deferential “clear error” standard of review requires reversal

only     if        this      court      is     “left       with     the     definite         and      firm

conviction that a mistake has been committed.”                                   United States v.

Stevenson,           396        F.3d        538,     542     (4th        Cir.     2005)         (quoting

Anderson v. Bessemer City, 470 U.S. 564, 573 (1985)).

               “District             courts    traditionally             have    been      given     wide

latitude       as       to     the    information          they    may     consider        in    passing

sentence           after       a     conviction.”               United     States       v.      Nichols,

438 F.3d       437,          439     (4th    Cir.     2006)       (internal      quotation           marks

                                                      2
omitted).      “That is because it is highly relevant — if not

essential — to the selection of an appropriate sentence for the

sentencing    court       to    possess       the    fullest     information       possible

concerning the defendant’s life and characteristics.”                               Id. at

440 (internal quotation marks and alterations omitted).

             Thus,    a    sentencing         court      may   consider    any     relevant

information “without regard to its admissibility under the rules

of evidence applicable at trial, provided that the information

has sufficient indicia of reliability . . . ”                            U.S. Sentencing

Guidelines     Manual      (“USSG”)       §     6A1.3(a)        (2008).      See      United

States v. Wilkinson, 590 F.3d 259, 269 (4th Cir. 2010) (“[A]

sentencing court may give weight to any relevant information

before it, including uncorroborated hearsay. . . .”); see also

United States v. Paulino, 996 F.2d 1541, 1547 (3d Cir. 1993)

(“[A]   sentencing         judge        may     consider        information,        largely

unlimited as to kind or source, that would be inadmissible at

trial.”) (internal quotation marks omitted).

             There        are     constitutional               limitations       on     the

information     a    district       court          may   consider,       however.       For

instance,     this    court       has     “construed           various    Supreme      Court

decisions as recognizing a due process right to be sentenced

only on information which is accurate.”                          Nichols, 438 F.3d at

440 (internal quotation marks and brackets omitted).                             Thus, the

Guidelines explicitly suggest that information relied upon at

                                               3
sentencing      should      have    “sufficient      indicia       of    reliability     to

support    its     probable       accuracy.”        USSG      § 6A1.3(a).          We   have

reviewed     the    district        court     record        and   conclude       that   the

information        relied     upon     by     the    district           court     possessed

sufficient       indicia     of     reliability        to     support      its     probable

accuracy.       We thus conclude that the district court did not err

when it calculated Otero-Campos’s Guidelines range.

            Based on the foregoing, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions        are    adequately       presented      in     the     materials

before    the    court     and     argument     would       not   aid    the     decisional

process.

                                                                                   AFFIRMED




                                            4